379,


                    OFFICE OFTHE      ATI'ORNRYGENERALOFTEXAG
                                            AUSTIN
         r.
--=--


        Ronarable Chulor          i'.Bmniator
        CrlreinaliJl,strlOt       Attomoy
        Corsloana     ,    Teau




                          "1 hero bean re                 ro an oplnlon
                                                          6 UWJl~d8lid

                                                                                 ./




                                             gtllaturrrmay, by &moral
                                       trxeion . . . .f lotual plroa8

                             7150, Re60ion 1, If&R.,      the Ll&lr
                             k8 taatlon   oertah uhurab property.
                              OSl#aptitm       froa motor vehloloreel-
                          lod by hrtiele &67+2       an6 Artlole 667+)
        ot Vemon9s Aamt8ted   liorl#&l  Civil, Statutea. Article 667%-2
        prorldem la Fart e6 r0ii0w

                          *Fvary owner of a arbor vshlolc, bmller~   or
                red-trailer uuod or to be wad          upon tlm publfo
               hlg~~ayo or this ::3i8te
                                     8btll qmly uaah year to
lionor6blO    Chulo8 T. MnLater, P6et 2


      the    State IIiuhw*y bun*rba~~nt bhrou& ths County
      T6x    Uollootorthe aounty la whlob h6 raridea
                          or
 _ _ ior tbs r*&trrtion of iaah 6uah rebiole awnod
     or OOAtrOlhd  by him for the onauing or ocrant
     oalendar year or uuexptred portion thereof; . . .*
              krtlole 66756-J provides               in   part   as   foll#w61
           -. . . Ownors Of Eotor tohlol66,tr6ll6r8
      6114nnl-trailax%, uhloh u6 the prapert$ of, and
      used oraluslvcll~ iu tb+ mrviae    of tbo  United
      State0 Gof%rAneAt,  the aate    Of rOX66, or %Ay
      County, City  or .:ohoolMatriot    thiareot, aball
      apply    cmnually    to re.+otor         all   saoh vuhloles,
      but shall    not    ba roquhed        to pay the           ru&iitr6-
      tion feea    herein      prcrorlkd,         arrl-
                                               provldod'thnt
      davlt tr    nab%    at the
                            the             ot r%ylatratlon
                                                 by 6
      peraoa rho baa the propor authority th ntlnh
      vahlalat 6ra the property of and we0  cxaluslvoly
      in the servioe of tho Ualtod titataa I)ovrrnrs,rt
                                                     ,
      bhe State or Toraa, or County or Gity or :.!ohool
      l8:8trlot
              thenor, a6 tho~oaso zmy be. . . .*
          It i8 obviousth%t ell motor vehio1.e~umed on the
highway8 or thi6 stat% 8ro requlx64 to bc ruglskred  under
Artlola 6675~2,  lupra, if they are n:-texempt under Arti-
cl0 6675~1, mapra. AM motor ruhiolor awn& by a ohureh
.and used    a8 you desorlbe       wo    not    apeolfloally          inoludod   in
th ua ta r e& OAb iolA
                     XoOd
                        DIp tlOy
                               A,UUUO F Wp eOb fUlly
                                                   a dvieo d
that nuoh bum88 UFO requlrod 40 bo roghterod.
                                                             hU6,vtWy      Wily
                               lQL94a,
                   me 265                            ATTORIWYCwmAL           6YJmks